Cook, J.,
delivered the opinion of the court.
Mrs. J. J. Maples filed suit in the justice of the peace court against the New Orleans Great Northern Railroad Company, the Mississippi Central Railroad Company, and the Illinois Central Railroad Company for damages for an alleged breach of a contract of carriage of freight. Before the trial in the justice court the suit was dismissed as to the last-named company. The trial resulted in a judgment against the New Orleans Great Northern Company and was dismissed as to the Mississippi Central Company. The New Orleans Great Northern Company appealed to the circuit court, and the plaintiff also appealed from the judgment in favor of the Mississippi Central Company. In the circuit court the case was tried on both appeals, before the judge as judge and jury. At the close of the testimony for plaintiff, the plaintiff was permitted to amend her complaint by striking out her own name as plaintiff and inserting in lieu thereof the name of her husband as plaintiff. It thus appears that this suit was begun and prosecuted in the justice court in the name of one party, and when it reached the circuit court the original plaintiff abandoned her suit, and by order of the court her husband was allowed to pick up the abandoned lawsuit and prosecute it to judgment in his own right. The circuit court thereupon proceeded to render a judgment against the Mississippi Central Railroad Company and in favor of the New Orleans Great Northern Company, reversing completely the action of the justice court in the original case of Mrs. J. J. Maples against the railroad companies.
Among other assignments of error, it is contended here that it was error for the circuit court to permit an amendment changing the plaintiff in the cause.
In Denton v. Stephens et al., 32 Miss. 194, it was held that the pleadings might be amended by striking out one *728nominal plaintiff and inserting the name of another nominal plaintiff. This case was based on the laws of 1850 (Laws 1850, ch. 4), which seemed to be broadér than section 775 of the Code of 1906.
The statute referred to in that case contains this language :
“The court may at any time amend the pleadings by striking out or adding the name of any party.”
However, the amendment approved in the Denton case would probably be authorized by the present statute, as practically the same question was before this court in Jones v. Clemmer, 98 Miss. 508, 54 So. 4, and an amendment of like kind was approved construing section 775 of Code of 1906.
It has been held that in suits brought by a plaintiff in his individual capacity the complaint may be amended by changing same to a suit in a representative capacity, or vice versa.
Our statute on amendments is very liberal, but in no case have we found that an amendment has been allowed whereby another and entirely different plaintiff was substituted for the party who had instituted the suit.
In the present case it appears that Mrs. Maples never had any contract with the defendants or either of them; on the contrary, it is shown that she was an entire stranger to the contract. She had nothing to do with the case and was an interloper, and when this was developed the case should have been dismissed. There was no error or mistake in the names of the parties to be corrected by an amendment “so as to bring the merits of the controversy between the parties fairly to trial.” The amendment does not affect the parties to the controversy, but absolutely changes the parties.
"We do not think the statute can be stretched to cover an amendment of the character here considered.
The judgment is reversed, and the cause dismissed.

jReversed md dismissed.